
	
		I
		112th CONGRESS
		1st Session
		H. R. 3208
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Shimkus (for
			 himself, Mr. Gingrey of Georgia,
			 Mr. Guthrie,
			 Mr. Lance,
			 Mrs. Blackburn,
			 Mr. Rogers of Michigan,
			 Mr. Bilbray,
			 Mr. Burgess,
			 Mr. Barton of Texas,
			 Mr. Paulsen,
			 Mr. Cassidy, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To reaffirm the Safe Medical Devices Act of 1990 by
		  requiring that the Secretary of Health and Human Services establish a schedule
		  and issue regulations as required under section 515(i) of the Federal Food,
		  Drug, and Cosmetic Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patients Come First Act
			 of 2011.
		2.FindingsCongress finds as follows:
			(1)Under the Safe Medical Devices Act of 1990
			 (Public Law 101–629), Congress amended section 515 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360e) to require the Food and Drug Administration
			 to reclassify preamendment class III devices to a lower class or to require
			 them to go through the premarket approval process.
			(2)The Food and Drug
			 Administration still has not complied with the mandate of Congress under such
			 Act, jeopardizing the health of the Nation’s patients.
			3.Establishment of
			 schedule and promulgation of regulation
			(a)Establishment of
			 scheduleNot later than 90
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall establish the schedule referred to in section 515(i)(3) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360e(i)(3)).
			(b)RegulationNot later than one year after the date that
			 the schedule is established under such section 515(i)(3) (as required by
			 subsection (a)) the Secretary shall issue a
			 final regulation under section 515(b) of such Act for each device that the
			 Secretary requires to remain in class III through a determination under section
			 515(i)(2) of such Act.
			4.Program to
			 improve the device recall systemChapter V of the Federal Food, Drug, and
			 Cosmetic Act is amended by inserting after section 518 (21 U.S.C. 360h) the
			 following:
			
				518A.Program to
				improve the device recall system
					(a)In
				generalThe Secretary
				shall—
						(1)establish a
				program to routinely and systematically assess information relating to device
				recalls and use such information to proactively identify strategies for
				mitigating health risks presented by defective or unsafe devices;
						(2)clarify procedures
				for conducting device recall audit checks to improve the ability of
				investigators to perform those checks in a consistent manner;
						(3)develop detailed
				criteria for assessing whether a person performing a device recall has
				performed an effective correction or action plan for the recall; and
						(4)document the basis
				for each termination by the Food and Drug Administration of a device
				recall.
						(b)Assessment
				contentThe program established under subsection (a)(1) shall, at
				a minimum, identify—
						(1)trends in the
				number and types of device recalls;
						(2)devices that are
				most frequently the subject of a recall; and
						(3)underlying causes
				of device
				recalls.
						.
		
